Testatrix died on June 19, 1932, survived by her husband, a son fifteen years of age and two unmarried sisters. Her total real and personal property amounts to about $9,000. She left a will dated June 25, 1930, by the terms of which she bequeathed certain personal effects to her sisters and her son. She devised an undivided one-half interest in her real estate to her sisters and the remaining undivided one-half to her son. The residue of her estate she bequeathed to her sisters in trust for the son. She disinherited her husband. The husband and the special guardian appointed for the son filed objections to the will on the ground that testatrix was not of sound mind and memory and that she entertained serious and substantial delusions in relation to her property and the natural objects of her bounty and on the further ground that on August 20, 1923, the husband and the testatrix entered into an agreement whereby they contracted to make mutual wills for the benefit of each other and their infant son. The surrogate did not pass upon the latter objection but made a decree denying probate of the will on the ground that the testatrix was not of sound mind and was not capable of making a wifi. There is evidence to sustain the determination. Decree unanimously affirmed, with costs to all parties appearing payable out of the estate. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.